Title: To Benjamin Franklin from Elizabeth Partridge, 6 December 1781
From: Partridge, Elizabeth Hubbart
To: Franklin, Benjamin


Ever Hond: & Dear Papah
Boston Decemr: 6 1781
I have nothing New to write you but presume on your Goodness to Indulge me the Pleasure of Chating to you on Paper, and Teling you I cant Express how happy these Signal Successes of Our Armes has made me; as I flatter my Self it will Facilitate your Return, to your Native Country: oh How I enjoy that Pleaising Idea.
I wrote you in my last that I Expected to see Aunt Mecom, I have had that Happiness, she was Well, and happy in hearing from you and Receiving such Generous proofs of your affection; She had not heard from you so long, that it gave her great Pain, She left us last Week to Return to her Grand Daughter, with whome, & the dear Babes, she is very happy.
Our Friend Mrs Green has been in Town, with one of her Daughters, she is Well & Happy in her Growing Family; she has two Fine Grand Sons, she Returned home Yesterday, but left her Daughter with us, who is an Amible Girl.
Receive dear Sir my Greatfull Acknowledgments for your Resemblance, but I wish it had been Couler’d, as the Pailness of the Countinance gives me Melancholy Idea’s; But

I Press’d the dear Image dost up to my Face,
And wished, the Original was in its place.

My Daughter presents her most Respectfull Compliments, & Thanks to you for the Kisses, but I see her think she had Reather received them from your Warm Lip’s.
I make no Apology for Recomending to you Mr. Vermonet the Gentleman who will deliver you this Letter, as I know you to be, as the Child say’d of Cousin Kazia Coffin when sent to invite her to dine, he had forgot her Name and after Hesitateing a long time he say’s I cant think of her Name but tis that Lady, who is every Body’s Friend. But this Gentleman may prehaps be better known, in France then he is here, for he was brout Up in Paris, and his friends Live near their; he has been several Years in this Country, and has Sustained the Character of a Sober, Honest, Industerous Man, and Capible of Buisness, he Married a fine Girl, a Grand Daughter of the late Coll Downes (who Lived in the next House to my Mama’s) he has two Sweet Babes, and I belive has been Run out of Buisness, by her Fathers being taken of from doing any thing by Sickness; and his haveing him, and his Family in a great Measure to Support: that if you can Render him any Servis, without disserving your Self, I shall Esteem it a favour.
Brothers & Sister desier I would present their affectionate Regards to you, Brother Thomas is on the Verge of Matrimony, with a very Agreeable Widdo. Brother Tuthill Lives Single yet! and I beleive will die the half of the Sezars.
Mr Partridge with Our Daughter, joyn in wishing you Health, and every other Blessing with Dear Sir Your affectionate Daughter
Eliza Partridge
